Citation Nr: 1409979	
Decision Date: 03/11/14    Archive Date: 03/20/14

DOCKET NO.  07-40 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Elisa Alcabes, Attorney at Law


WITNESSES AT HEARING ON APPEAL

The Appellant and Mr. [redacted]


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel

INTRODUCTION

The appellant had active service from April 1994 to October 2000.

This case is before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Baltimore, Maryland, Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran's claims file was subsequently transferred to the RO in Philadelphia, Pennsylvania.

The appellant had a videoconference hearing before the undersigned Veterans Law Judge in November 2009.  A transcript of the hearing is of record.  

The Veteran's claim was previously before the Board in December 2009.

In Clemons v. Shinseki, 23 Vet. App. 1   (2009), the United States Court of Veterans Appeals  (Court) held that a claim for service connection for PTSD also encompasses claims for service connection for all psychiatric disabilities afflicting a veteran based on a review of the medical evidence.  The Veteran originally filed a claim of entitlement to service connection for PTSD; she has not indicated that she wanted to claim entitlement to service connection for any other acquired psychiatric disorder.  As such, the Board characterized the issue on appeal as indicated.

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  The Veteran had an in-service personal assault.

2.  The Veteran has been diagnosed with PTSD attributable to her in-service personal assault.


CONCLUSION OF LAW

PTSD was incurred in wartime service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.304(f) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Clams Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  In this decision, the Board is granting the claim being decided herein.  Further discussion of the VCAA is therefore unnecessary.  Wensch v. Principi, 15 Vet. App. 362, 367-368 (2001).

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

There are particular requirements for establishing PTSD in 38 C.F.R. § 3.304(f) that are separate from those for establishing service connection generally.  Arzio v. Shinseki, 602 F.3d 1343, 1347 (Fed. Cir. 2010).  Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) and 38 C.F.R. § 4.125 (requiring PTSD diagnoses to conform to the DSM-IV).


In Patton v. West, 12 Vet. App. 272 (1999), the Court held that special consideration must be given to claims such as this one for service connection for PTSD based on personal assault.  In particular, the Court held that the provisions in VA's Adjudication Manual which addressed PTSD claims based on personal assault are substantive rules which are the equivalent of VA regulations and must be considered.  See also YR v. West, 11 Vet. App. 393, 398-99 (1998).  Moreover, evidence other than the Veteran's service records can corroborate the occurrence of a claimed in service stressor based on personal assault.  See 38 C.F.R. § 3.304(f)(5).  

Examples of such evidence include evidence of behavior changes following the claimed assault.  Examples of behavior changes that may constitute credible evidence of a stressor include deterioration in work performance and episodes of depression, panic attacks, or anxiety without an identifiable cause, or unexplained economic or social behavioral changes.  38 C.F.R. § 3.304(f)(5) also provides that VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  In Menegassi v. Shinseki, 628 F.3d 1379 (Fed. Cir. 2011), the Federal Circuit held that under 38 C.F.R. § 3.304(f)(5), medical opinion evidence may be submitted for use in determining whether there was occurrence of a claimed stressor, and such opinion evidence should be weighed along with the other evidence of record in making this determination.  Id. at 1382 & n. 1.

The Board notes that the Veteran had active service during a period of war.  The Veteran does not allege and the evidence does not suggest that she engaged in combat with the enemy.  Therefore, the combat provisions of 38 U.S.C.A. § 1154(b) (West 2002) are not applicable.

The Veteran alleges that she was sexually assaulted while serving in Germany, in approximately August 1997.  The Board observes that, despite the best attempts of the AOJ, the Veteran's full service personnel and treatment records are unavailable, and that there are no records available for 1997.  Nonetheless, the Veteran has submitted several statements from fellow service members, corroborating the Veteran's assertions as to the events in question.   According to these statements, from LTC T. P., SFC F.B., and United Kingdom LTC B.J.B-A, the Veteran reported sexual harassment and personal assault by SSG N.J. to her supervisors and sought an investigation into the incident.  According to SFC F.B., SSG N.J. threatened the Veteran after she reported him to their supervisor and SFC F.B.'s requests to transfer the Veteran were denied due to personnel shortages.   Additionally, LTC T.P. confirmed that interviews regarding the Veteran's allegations were conducted, but no official investigation was launched.  Likewise, the Veteran's mother submitted a statement in June 2002 wherein she indicated that the Veteran reported being sexually harassed and personally assaulted contemporaneous to the assault by SSG N.J. and her subsequent complaint.  

The Veteran was afforded a VA examination in July 2002, wherein she related the circumstances of the assault; following a mental status examination, a diagnosis of PTSD was issued.  Similarly, VA treatment records also show a positive PTSD screen and a diagnosis of PTSD.  The Veteran also provided credible testimony at a November 2009 hearing before the undersigned; the Board observes that the Veteran's reports of the events during her service in Germany are remarkably consistent and that corroborated by the statements by fellow service members.   As noted in 38 C.F.R. § 3.304(f)(5), VA may submit evidence to an appropriate professional for an opinion as to whether it indicates that a personal assault occurred.  Here, the July 2002 VA examiner's opinion is based on the Veteran's report of the events of her service and a mental status examination.  Likewise, the Veteran's competent and credible testimony thus supports a nexus between her PTSD and her in-service assault.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2008) (lay evidence may suffice to prove service connection on its own merits).  Therefore, the Board finds that the evidence of record supports the Veteran's contention that her PTSD is related to a personal assault during her military service, and service connection for PTSD is granted.


ORDER

Entitlement to service connection for PTSD is granted.  




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


